

Exhibit 10.39


AMENDMENT TO THE
PHARMACYCLICS INC. EMPLOYEE STOCK PURCHASE PLAN
In accordance with Subsection A of Article IX of the Pharmacyclics, Inc.
Employee Stock Purchase Plan (“Plan”), the Plan is hereby amended effective May
9, 2013 to read as follows:
1.Subsection A of Article X of the Plan shall be amended by substituting a
semicolon for a period at the conclusion thereof and by adding the following
words after “2008 Annual Meeting”:


“on October 21, 2011, the Plan was amended by the Board to increase the maximum
number of shares of Common Stock authorized for issuance over the term of the
Plan by 500,000 shares and the increase was approved by the stockholders at the
2011 Annual Meeting; and on March 28, 2013, the Plan was amended by the Board to
increase the maximum number of shares of Common Stock authorized for issuance
over the term of the Plan by 300,000 shares and the increase was approved by the
stockholders at the 2013 Annual Meeting.”
PHARMACYCLICS, INC.




 
/s/ Manmeet S. Soni
 
By: Manmeet S. Soni
 
Title: EVP, Finance
 
Date: 1/21/14






2504461-1